Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response filed on 12/14/2021.
Remarks
The claims are presented as follows:

Claims 1-20 are pending.
 Response to Amendment
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action.  The applicant’s argument has been considered carefully and does not provide the evidence for lack of motivation.  
	The applicant recites that the references do not disclose, teach or suggest the following argument;
Applicant Argument-1 (Claim 1, 12 and 18 Rejections under 35 U.S.C 102).
Applicant recites that Gehrels does not disclose all the limitations of the claim. 
Claim 1 recites: 
An in-vehicle network interface device comprising: 
a data port to send and receive data packets; 
a plurality of packet processing pipelines coupled to the data port, each to inspect a single data packet to determine an action to perform on the single data packet; 
a safety module to receive the determined action from each packet processing pipeline and to select one of the determined actions to perform on the single data packet and to cause a selected one of the packet processing pipelines to perform the 
selected action. (Emphasis added.) 

Examiner Response to Argument-1
For clarification, the applied reference has a common assignee with the instant application.  The examiner interpreted the claim to its broadest reason interpretation and has taken the language of the claims As Written, considering the invention. Applicant argues the “single data packet” to determine an action is associated with the sensor collected data". However, Applicant did not recite in the claims on how the two pipelines serve primarily as a safety check to ensure the accuracy and reliability of the primary pipeline, thus the examiner has taken the broadest reasonable interpretation in the claims. Applicant also does not further define what the “determined actions” for each of the packet pipeline and what actions are being performed from the sensed data, which the examiner has also taken a broadest reasonable position on. As such, the examiner provided applicant with a broadest reasonable alternative that still meets the claimed recitations, as written. As such, the rejection is maintained.
GEHRELS teaches an in-vehicle network system includes a microcontroller and a data receiver-transmitter circuit coupled to the microcontroller. The data receiver-transmitter circuit includes a sensor and a safety module (inner safety monitor and an outer safety monitor) configured to receive and collate sensor data from the plurality of sensors and send a function warning signal to the outer safety monitor when the sensor data from the sensor is indicative of a functional irregularity ([0011-20] FIG.1) sensor data is communicated through dedicated pin or pins [ports] as shown in FIG.1, data packets received from the sensors [sensors 5a-e] to the safety module, through an interface 6 for each of the sensors. The data processing system 2, described in FIG.1, lead to more reliable performance of the data processing and the advanced driver assistance system [0037-40] the processing pipelines are just the sensors themselves as explained in applicant’s specification [0039]  For example, these processing pipelines are cruise control, lane departure warning system, automatic parking and an automated driving system connected to the AEB system, the sensors 5a-e configured to report with identifying details of function irregularities [data packets].  A flag 3a may be used to store the fact that a [data packet or an irregularity] has been detected by one or more of the sensors 5a-e and a function irregularity register 3b used to store the identifying details of the sensor that reported the specific [data packet or irregularity]  The examiner contends that the sensor data flagged is a single data packet, the register typically stores which of the sensors 5a-e has generated a functional data packet or [irregularity as a single packet] ([0037-40] FIG.1).
The safety module is configured to receive and collate sensor data from the plurality of sensors 5a-e associated with the advanced driver assistance system 2, and based on the specific information received from each sensor, the safety module sends a function warning signal [performs an action] on each sensor data sensed  ([0037-40] FIG.2) however, If the parameters sensed by the sensors 5a-e and reported to the second data processing system exceed a predetermined threshold [determined action] the safety module ignore signals from the radar assembly and/or deactivate the system 1 [perform the action] and may warn the user that the system is non-operational ([0058-59] FIG.5) The in-vehicle network system is distributed over the system 2 in two parts, the system includes a microcontroller and a data receiver-transmitter integrated circuit coupled to the microcontroller [the overall system] which may lead to more reliable performance of the data processing system and the advanced driver assistance system as a whole. 
GEHRELS teaches an in-vehicle network system to collect and check data packets to determine an action to perform on a specific data packet and a safety module coupled to the system to determine a certain action from each sensor to perform on the selected data packet.
Applicant Argument-2 (Claim 18-20 Rejections under 35 U.S.C 112(b)).
Applicant recites that the “data port, processing pipelines and safety module” are understood in the art to be structures.
Examiner Response to Argument-2
Applicant's arguments regarding 35 U.S.C. § 112, second paragraph, for allegedly being indefinite. The claims include means plus function elements which invoke 35 U.S.C. § 112, sixth paragraph, and the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function. The “data port, processing pipelines and safety module” are not specifically identified as each being single a hardware structure (e.g., single hardware structure) for each element. Therefore, the rejection is proper, the other “data port, processing pipelines and safety module” cited in the claims raise 112 issues because the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  The memorandum dated February 9, 2011 includes means for, step for, or any “non-structural term” followed by a function.  Therefore, the unites performing a function is a non-structural term to perform the function thus invoking 112 6th. The specification does not show enough structure because it does not disclose a specific art recognized structure or an algorithm used for preforming the function of pocket processing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 18-20, the following limitations are recited:
- “a data port ...” as recited in claim 18.
- “a plurality of packet processing pipelines…” as recited in claim 18.
- “a safety module...” as recited in claim 18.
Dependent claims 19-20 are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor in the switch or:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant believes the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 20 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable by GEHRELS et al. Publication No. (US 2015/0241553 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a) (2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by 
Regarding claim 1, GEHRELS teaches an in-vehicle network interface device (Active driver assistance systems such as radar-assisted Autonomous Emergency Braking (AEB) in-vehicle [0008] FIG.1) comprising: 
a data port to send and receive data packets (The AEB system may utilize a radar assembly comprising a RF transmitter and receiver to measure distances and other parameters between the vehicle in which the system is mounted and other objects [0037] FIG.1); 
5a plurality of packet processing pipelines coupled to the data port (a plurality of data processing systems include radar guided cruise control, lane departure warning system, automatic parking and an automated driving system connected to the AEB system via sensors 5a-e [0037-38] FIG.1), each to inspect a single data packet to determine an action to perform on the single data packet (The inner safety monitor 3 comprises a dedicated device configured to receive and collate functional irregularities associated with each of the sensors 5a-e for reporting to the outer safety monitor 4 [0039-40] FIG.1); 
a safety module (inner safety monitor 3 FIG.6) to receive the determined action from each packet processing pipeline (The inner safety monitor 3 is configured to receive and collate sensor data from a plurality of sensors 5a-e associated with the advanced driver assistance system 1 and send a function warning signal to said outer safety monitor 4 on each sensor data sensed  [0038-39] FIG.2) and to select one of the determined actions to perform on the 10single data packet and to cause a (If the parameters sensed by the sensors 5a-e and reported to the second data processing system 4 via the inner safety monitor 3, or parameters assessed directly by the outer safety monitor 4 exceed predetermined thresholds [determined action] the outer safety monitor 4 may ignore signals from the radar assembly and/or deactivate the system 1 [perform the action] and may warn the user that the system is non-operational [0058-59] FIG.5).  

Regarding claim 2, GEHRELS teaches the device of claim 1, wherein the safety module selects one of the determined actions by selecting the action determined by a majority of the packet 15processing pipelines (having an irregularity detected state and a no irregularity detected state. The trigger is configured to adopt the irregularity detected state when the arrangement detects that a measurement value is outside of a predetermined threshold [0018] also see measured value with threshold comparing to the sensed data [0043] FIG.2).  

Regarding claim 3, GEHRELS teaches the device of claim 1, wherein the safety module generates an error flag in response to different determined actions from the plurality of packet processing pipelines (the inner safety monitor 3 may refer to the function irregularity register to determine which of the sensors 5a-e triggered the error. It may then send a reset signal via reset line 22 to reset the Schmitt-trigger of that particular sensor. Alternatively, the inner safety monitor 3 may send a reset signal via all of the reset lines 22 to reset all of the triggers in all of the sensors 5a-e [0060-61] FIG.6).  

Regarding claim 4, GEHRELS teaches the device of claim 3, wherein the safety module comprises a functional safety interface to a connected external device and wherein the safety module sends the error flag to a diagnostic application of the connected external device in a secure mode (The inner safety monitor 3 provides a connection point for all of the sensors 5a-e. The inner safety monitor 3 includes an interface 6 for each of the sensors 5a-e comprising a power supply line 20 for supplying the sensor with power from the element 3, a functionality line 21 for receiving a signal representative of functional irregularities in the system 1 and a reset line 22 for resetting the sensor [0039-40] FIG.2).  

Regarding claim 5, GEHRELS teaches the device of claim 1, wherein a first one of the plurality of packet processing pipelines includes a first type of action determination mechanism and a second one of the plurality of packet processing pipelines includes a second type of action determination mechanism (The sensor comprises at least one or more of: a temperature sensor; [0014] ii) a RF connection break; [0015] iii) an oscillator fault detector; [0016] iv) clock fault sensor; and [0017] v) voltage level sensor FIG.1).  

Regarding claim 6, GEHRELS teaches the device of claim 5, wherein the first action determination mechanism includes a CAM (Content Addressable Memory) and the (The inner safety monitor stores identifying details of function irregularities in a memory [0012] the memory may contain a Serial Peripheral Interface read register, for storing details of the irregularities generated by the sensors [0039] FIG.6).  

Regarding claim 7, GEHRELS teaches the device of claim 1, further comprising frame counters connected to each packet processing pipeline and to the safety module, wherein the frame counters report frame counts to the safety module and wherein the 5safety module selects an action in part using the frame counts (the parameters sensed by sensors 5a-e and reported to the second data processing system 4 via the inner safety monitor 3, or parameters assessed directly by the outer safety monitor 4 exceed predetermined thresholds [determined action] the outer safety monitor 4 may ignore signals from the radar assembly and/or deactivate the system 1 [perform the action] and may warn the user that the system is non-operational [0058-59] FIG.5).    

Regarding claim 8, GEHRELS teaches the device of claim 1, wherein a first one of the plurality of packet processing pipelines includes a first voltage supply from a first power rail and a second one of the plurality of packet processing pipelines includes a second 10voltage supply from a second power rail (The irregularity comprises an out of lock condition in the phase-locked loop 40 chirp generator. Such an irregularity may occur by erroneous programming of chirp sweep parameters in relation to a programmed voltage controlled oscillator sub-band [0049-50] FIG.4).  

Regarding claim 9, GEHRELS teaches the device of claim 1, wherein the first one of the plurality of packet processing pipelines includes a first oscillator and the second one of the plurality of packet processing pipelines includes a second oscillator (sensors contain oscillators for monitoring a phase locked loop of the RF transmitter and/or receiver associated with the AEB system 1 is operating correctly to provide a signal indicative of a functional irregularity to the element 3 until the trigger is reset [0049-50] FIG.4).  

Regarding claim 10, GEHRELS teaches the device of claim 1, wherein the determined actions include lookup and forward (The function irregularity reporting line 8 acts as an interrupt or intermittently to the microcontroller which may initiate an irregularity handling procedure [0059-60]).  

Regarding claim 11, GEHRELS teaches the device of claim 1, wherein the packet processing pipelines are 20configurable to inspect different data packets (The inner and outer safety monitors may be configured to monitor a plurality of parameters associated with the system for detecting function irregularities in the operation of the system, a first subset of the parameters configured to be monitored by the inner safety monitor and a different, second subset of the parameters configured to be monitored by the outer safety monitor [0025] also see different data inspected in [0013-17] FIG.8).

claims 12-17, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-11, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 18-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-11, where the difference used is the limitations were presented from a “switch” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
  When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472